DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending in this application.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amended limitations raise new grounds for rejections and further that the Examiner is therefore applying a new reference.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 9 defines computer-readable medium having instruction stored, however, Applicant’s specification does not define or exemplify the claimed media as only encompassing statutory media. Based upon the consideration of all the relevant factors with respect to the claim as a whole, claim 9 recites “tangible computer-readable medium” that may encompass non-statutory subject matter. Claims 10-16 depend on and further limit independent claim 9. The examiner suggests substituting the “tangible computer-readable medium" with "non-transitory computer-readable medium” to comply with eligibility.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemay et al., (US Pub. 2016/0260436) in view of Naik et al., (US Pat. 9697822).
Regarding claim 1, Lemay discloses a method for enabling Do Not Disturb functionality in a voice responsive device, comprising: 
detecting Do Not Disturb settings for the voice responsive device received from a user, [the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality] ([0311][0382][0383] “operation in the predetermined mode comprises muting audio output of the electronic device”, e.g. a “do not disturb”); 
while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [the schedule]: 
disabling one or more microphones ([0278][0317] device 800 may disable microphone circuitry when a specific situation);
receiving an unambiguous trigger ([0310][0311][0336] Fig. 14, steps 1402 and 1404, receiving input via an input device such as a mechanical button, touch-sensitive button, rotatable input device);
responsive to receipt of the unambiguous trigger, enabling the one or more microphones (Fig. 14, step 1406, [0338] sampling audio at block 1406 involves powering on a microphone of the device); 
receiving a voice command (Fig. 14, step 1408, [0340] “where it determines whether sampled audio input comprises a spoken trigger for triggering a virtual assistant”); and 
processing the voice command (Fig. 14, step 1408, [0340] triggering a virtual assistant in order to activate a virtual assistant session).
	Lemay does not explicitly teach the bracketed limitation, however Naik does explicitly teach including the bracketed limitation:
the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality; and while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [within the schedule] (Col. 25, lines 18-67, “ the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Virtual assistant activation as taught by Lemay with the applying method and system of scheduling time period for deactivating voice input functionality as taught by Naik to provide lower power and power efficient voice triggering functionality (Naik, Col. 22, line 66 – Col. 23, line 5).
Regarding claim 2, Lemay in view of Naik discloses the method of claim 1, and Lemay further discloses:
wherein the receiving the unambiguous trigger comprises: receiving an indication that the user pressed a button on a remote control ([0352][0353] “the instruction can be received by detecting activation of an input device such as a touch on touch-sensitive surface or touch screen, such as a touch on affordance …The instruction can be received through a communication medium such as cellular communication, Bluetooth communication, WiFi communication, or the like”).
Regarding claim 3, Lemay in view of Park discloses the method of claim 2, and Lemay further discloses:
wherein the button is a physical button or a digital button ([0310] the predetermined condition is activation of an input device such as a mechanical button, touch-sensitive button).
Regarding claim 4, Lemay in view of Naik discloses the method of claim 1, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command does not correspond to one of the prohibited actions; and responsive to the determination, processing the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 5, Lemay in view of Naik discloses the method of claim 1, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command corresponds to one of the prohibited actions; and responsive to the determination, preventing processing of the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 6, Lemay in view of Naik discloses the method of claim 1, and Lemay further discloses:
after processing the voice command, disabling the one or more microphones (Fig. 15, step 1508, “after providing the output, continuing to sample audio input and continuing to determine if the sampled audio input comprises a command, for a predetermined duration, then ceasing the sampling of audio input).
Regarding claim 7, Lemay in view of Naik discloses the method of claim 1, and Naik further discloses:
wherein ambiguous triggers are ignored while the Do Not Disturb functionality is activated, and within the schedule (Col. 25, lines 18-67, “the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Regarding claim 8, Lemay in view of Naik discloses the method of claim 1, and Naik further discloses:
reactivating the one or more microphones when the Do Not Disturb functionality is deactivated, or outside the schedule (Col. 25, lines 18-67, the voice trigger will be activated deactivated during predetermined time periods e.g., between 8 AM and 10:00 PM)
Regarding claim 9, Lemay discloses a tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations to enable Do Not Disturb functionality in a voice responsive device, the operations comprising: 
detecting Do Not Disturb settings for the voice responsive device received from a user, [the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality] ([0311][0382][0383] “operation in the predetermined mode comprises muting audio output of the electronic device”, e.g. a “do not disturb”); 
while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [the schedule]: 
disabling one or more microphones ([0278][0317] device 800 may disable microphone circuitry when a specific situation);
receiving an unambiguous trigger ([0310][0311][0336] Fig. 14, steps 1402 and 1404, receiving input via an input device such as a mechanical button, touch-sensitive button, rotatable input device);
responsive to receipt of the unambiguous trigger, enabling the one or more microphones (Fig. 14, step 1406, [0338] sampling audio at block 1406 involves powering on a microphone of the device); 
receiving a voice command (Fig. 14, step 1408, [0340] “where it determines whether sampled audio input comprises a spoken trigger for triggering a virtual assistant”); and 
processing the voice command (Fig. 14, step 1408, [0340] triggering a virtual assistant in order to activate a virtual assistant session).
	Lemay does not explicitly teach the bracketed limitation, however Naik does explicitly teach including the bracketed limitation:
the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality; and while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [within the schedule] (Col. 25, lines 18-67, “ the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Virtual assistant activation as taught by Lemay with the applying method and system of scheduling time period for deactivating voice input functionality as taught by Naik to provide lower power and power efficient voice triggering functionality (Naik, Col. 22, line 66 – Col. 23, line 5).
Regarding claim 10, Lemay in view of Naik discloses the medium of claim 9, and Lemay further discloses:
wherein the receiving the unambiguous trigger comprises: receiving an indication that the user pressed a button on a remote control ([0352][0353] “the instruction can be received by detecting activation of an input device such as a touch on touch-sensitive surface or touch screen, such as a touch on affordance …The instruction can be received through a communication medium such as cellular communication, Bluetooth communication, WiFi communication, or the like”).
Regarding claim 11, Lemay in view of Naik discloses the medium of claim 10, and Lemay further discloses:
where the button is a physical button or a digital button ([0310] the predetermined condition is activation of an input device such as a mechanical button, touch-sensitive button).
Regarding claim 12, Lemay in view of Naik discloses the medium of claim 9, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command does not correspond to one of the prohibited actions; and responsive to the determination, processing the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 13, Lemay in view of Naik discloses the medium of claim 9, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command corresponds to one of the prohibited actions; and responsive to the determination, preventing processing of the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 14, Lemay in view of Naik discloses the medium of claim 9, and Lemay further discloses:
after processing the voice command, disabling the one or more microphones (Fig. 15, step 1508, “after providing the output, continuing to sample audio input and continuing to determine if the sampled audio input comprises a command, for a predetermined duration, then ceasing the sampling of audio input).
Regarding claim 15, Lemay in view of Naik discloses the medium of claim 9, and Naik further discloses:
wherein ambiguous triggers are ignored while the Do Not Disturb functionality is activated, and within the schedule (Col. 25, lines 18-67, “the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Regarding claim 16, Lemay in view of Naik discloses the medium of claim 9, and Naik further discloses:
reactivating the one or more microphones when the Do Not Disturb functionality is deactivated, or outside the schedule (Col. 25, lines 18-67, the voice trigger will be activated deactivated during predetermined time periods e.g., between 8 AM and 10:00 PM).
Regarding claim 17, Lemay discloses a voice responsive electronic device having Do Not Disturb functionality, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations comprising ([0012]-[0015] memory and processor): 
detecting Do Not Disturb settings for the voice responsive device received from a user, [the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality] ([0311][0382][0383] “operation in the predetermined mode comprises muting audio output of the electronic device”, e.g. a “do not disturb”); 
while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [the schedule]: 
disabling one or more microphones ([0278][0317] device 800 may disable microphone circuitry when a specific situation);
receiving an unambiguous trigger ([0310][0311][0336] Fig. 14, steps 1402 and 1404, receiving input via an input device such as a mechanical button, touch-sensitive button, rotatable input device);
responsive to receipt of the unambiguous trigger, enabling the one or more microphones (Fig. 14, step 1406, [0338] sampling audio at block 1406 involves powering on a microphone of the device); 
receiving a voice command (Fig. 14, step 1408, [0340] “where it determines whether sampled audio input comprises a spoken trigger for triggering a virtual assistant”); and 
processing the voice command (Fig. 14, step 1408, [0340] triggering a virtual assistant in order to activate a virtual assistant session).
	Lemay does not explicitly teach the bracketed limitation, however Naik does explicitly teach including the bracketed limitation:
the Do Not Disturb settings comprising a schedule during which to automatically activate and deactivate the Do Not Disturb functionality; and while (a) the Do Not Disturb functionality is activated for the voice responsive device, and (b) [within the schedule] (Col. 25, lines 18-67, “ the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Virtual assistant activation as taught by Lemay with the applying method and system of scheduling time period for deactivating voice input functionality as taught by Naik to provide lower power and power efficient voice triggering functionality (Naik, Col. 22, line 66 – Col. 23, line 5).
Regarding claim 18, Lemay in view of Naik discloses the device of claim 17, and Lemay further discloses:
wherein the receiving the unambiguous trigger comprises: receiving an indication that the user pressed a button on a remote control ([0352][0353] “the instruction can be received by detecting activation of an input device such as a touch on touch-sensitive surface or touch screen, such as a touch on affordance …The instruction can be received through a communication medium such as cellular communication, Bluetooth communication, WiFi communication, or the like”).
Regarding claim 19, Lemay in view of Naik discloses the voice responsive electronic device of claim 18, and Lemay further discloses:
wherein the button is a physical button or a digital button ([0310] the predetermined condition is activation of an input device such as a mechanical button, touch-sensitive button).
Regarding claim 20, Lemay in view of Naik discloses the voice responsive electronic device of claim 17, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command does not correspond to one of the prohibited actions; and responsive to the determination, processing the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 21, Lemay in view of Naik discloses the voice responsive electronic device of claim 17, and Lemay further discloses:
wherein the Do Not Disturb settings include one or more prohibited actions, wherein the processing comprises: 
determining that the voice command corresponds to one of the prohibited actions; and responsive to the determination, preventing processing of the voice command ([0313] determining whether the sampled audio input comprises a spoken trigger for triggering a virtual assistant; the spoken trigger is a predetermined phrase. The “voice command corresponds to one of the prohibited actions“ may be excepting triggering words which are only not prohibited actions).
Regarding claim 22, Lemay in view of Naik discloses the voice responsive electronic device of claim 17, and Park further discloses:
wherein ambiguous triggers are ignored while the Do Not Disturb functionality is activated, and within the schedule (Col. 25, lines 18-67, “the voice trigger is deactivated …during predetermined time periods (e.g., between 10:00 PM and 8:00 AM), when the phone is in a “silent” or a “do not disturb” mode (e.g., based on a switch position, mode setting, or user preference)”).
Regarding claim 23, Lemay in view of Naik discloses the voice responsive electronic device of claim 17, and Naik further discloses:
reactivating the microphones when the Do Not Disturb functionality is deactivated, or outside the schedule (Col. 25, lines 18-67, the voice trigger will be activated deactivated during predetermined time periods e.g., between 8 AM and 10:00 PM).
Regarding claim 24, Lemay in view of Naik discloses the method of claim 1, and Naik further discloses:
determining a permitted action that can be performed while the Do Not Disturb functionality is activated; receiving the permitted action while the Do Not Disturb functionality is activated; and processing the permitted action while the Do Not Disturb functionality is activated (Col. 29, lines 34-54 and Col. 30, lines 60-67, “detect one or more sound inputs that do not satisfy one or more of the triggering criteria, followed by a manual initiation of the speech-based service (e.g., by pressing a button or icon”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659